El Juez Asociado Sr. Wolf,
emitió la.opinión del tribunal..
Esta es un acción a la cual se le llamó en la corte inferior de “reclamación de propiedad,” pero qne desde luego' es la que técnicamente se conoce con el nombre de acción rei-vindicatoría. En dicha acción es necesario qne el démandante pruebe su título mediante una preponderancia de la prueba así como también que la finca que reclama es la que indebida-mente detenta el demandado. En otras palabras, que al demandante incumbe el peso de la prueba para establecer su título e ■ identificar su finca. Bianchi v. Ayuntamiento de Añasco, 2 S. P. R. 484; Enmanuel v. Pueblo, 7. D. P. R., 221; Verges et al., v. Sucesión Pietri, 3 D. P. R., 59; Rivera v. Pueblo, 16 D. P. R., 768; Díaz v. Pueblo, 17 D. P. R., 60; Siragusa v. Pueblo de Puerto Rico, 18 D. P. R., 595; Martínez v. Delgado, 18 D. P. R., 390.
La Corte de Distrito de Mayagüez declaró probado en .su opinión que la finca de nueve cuerdas que reclama el de-mandante está comprendida en la que posee y alega ser su dueño el demandado. El demandante presentó un documento inscrito en que funda su derecho a las referidas nueve cuer-das habiendo presentado también el demandado otro título inscrito de una finca de unas ciento ochenta cuerdas en la cual se suponía estaba incluida topográficamente la finca del demandante de acuerdo con la descripción que se hizo de la misma. Según la opinión de la corte como también por la contestación del demandado éste último estaba en posesión de la finca reclamada por el demandante si bien dicho deman-dado también fundó su derecho en un .título inscrito. Pasó *498entonces la corte a considerar el hecho de si el demandado se encontraba ilegalmente en posesión de la finca del deman-dante, sin derecho o título a la misma, y declaró probado que como las nueve cuerdas estaban incluidas en la finca de ciento nchenta cuerdas y ésta última se hallaba debidamente ins-crita, no podía aleg*arse que el demandado estuviera pose-yendo sin'derecho o título como se alegó en la demanda.
Se alega como hemos visto en la contestación que la finca reclamada por el demandante fué siempre de la sola, abso-luta y exclusiva propiedad del demandado admitiéndose la identidad de la misma, y la corte declaró probado que las nueve cuerdas estaban comprendidas en el area superficial de la finca que el demandado alega poseer y de la cual tenía un titulo inscrito. Cuando una persona tiene un título inscrito e identifica la finca ésta habrá mostrado entonces un caso prima facie como lo hizo el demandante, pero según los fun-damentos expresados por la córte en su opinión también el demandado presentó un título que había sido debidamente inscrito. En este conflicto de títulos inscritos todavía tenía el demandante la obligación de probar su título desde su origen y que su posesión civil sino la material era de fecha anterior a la del demandado o de otro modo, que su título era superior al de dicho demandado. De los autos no consta que el demandante hiciera ninguna de estas cosas.
En la opinión de la corte se expresa que el demandante adquirió su título de José Atanasio Ortíz en el año 1909, y que éste último heredó la finca de su padre en 1906, si bien en la exposición del caso no aparece esta última fecha puesto que la escritura misma no se ha -presentado. Esta fué en sustancia toda la prueba introducida en el juicio para probar el origen del título del demandante cuya prueba, en vista del conflicto, no es suficiente.
Alega el apelante que habiendo probado su título incum-bía al demandado probar que su finca de mayor cabida no incluía las nueve cuerdas reclamadas por el apelante. Tanto *499la prueba del apelado como parte de la prueba del deman-dante mostraba o tendía a establecer que la finca que el de-mantante reclamaba estaba incluida en el area superficial de la cual alega ser dueño el demandado, la que tanto él como sus causantes Rabian poseído desde hace más de cuarenta años, de cuya finca tenía un título como lo demostraban varias escrituras y documentos, desde antes del año 1899. Existen indicios en la transcripción de que estas escrituras y docu-mentos estaban inscritos si bien dicha transcripción no apa-rece con perfecta claridad acerca del particular. Las escri-turas y documentos no se incluyeron íntegramente en la trans-cripción. Este procedimiento está autorizado por nuestras reglas y debe seguirse, pero debe siempre transcribirse bas-tante del contenido de tales documentos para mostrar la cues-tión que se sometió a la corte inferior. Cuando el apelante radica en esta Corte una exposición del caso en la que parece estar contenida toda la prueba, generalmente hemos admi-tido dicha exposición del caso como una en la cual se com-prende toda la prueba esencial que fué sometida a la con-sideración de la corte. Sin embargo, si sabemos que las escri-turas y documentos en donde probablemente aparecía la ins-cripción del título del demandado fueron presentados como prueba sin probarse este extremo ante esta corte, y cuando de las certificaciones del registrador presentadas con igual fin aparece que el título del demandado ha sido inscrito, la presun-ción que milita en favor de la sentencia nos hace necesaria-mente suponer que de acuerdo con la prueba el título inscrito del demandado era anterior al del demandante.
Debe confirmarse la sentencia.

Confirmada la sentencia apelada.

Jueces concurrentes: .Sres. Presidente Hernández y Aso-ciados del Toro y Aldroy.
El Juez Asociado Sr. Hutchison no formó parte del tribunal en la vista de este caso.